 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   CHRISTOPHER ALLAN TOBIN,                            Case No. 1:18-cv-01375-LJO-SAB
11                  Petitioner,                          DEATH PENALTY CASE
12           v.                                          ORDER FOLLOWING CASE
                                                         MANAGEMENT CONFERENCE
13   RONALD DAVIS, Warden of San Quentin
     State Prison,                                       Status Conference
14
                    Respondent.                          Date: November 1, 2019
15                                                       Time: 2:30 p.m.
                                                         Courtroom: 9
16
                                                         Judge: Hon. Stanley A. Boone
17

18

19          The undersigned held an initial case management conference on November 9, 2018 at

20 3:30 p.m. in Department 9. Assistant Federal Defenders Lindsay N. Bennett and Carrie L.

21 Ward appeared for Petitioner, Christopher Allan Tobin. Deputy Attorney General Galen Neale

22 Farris appeared for Respondent, Ronald Davis. All counsel appeared telephonically.

23          The parties agreed that absent tolling, the federal habeas petition is due September 26,

24 2019.

25          Counsel for Petitioner stated that a tolling motion is not anticipated.

26          Counsel for Respondent stated that the record received from the state court constitutes

27 nineteen (19) banker’s boxes, has not been digitized, and that electronic lodging of the state

28 court record according to the Court’s noted requirements would be accomplished prior to
                                                  1
 1 February 15, 2019.

 2        Accordingly,

 3        1.     By September 26, 2019, unless a different date is subsequently ordered by the

 4               Court, Petitioner shall file the petition pursuant to 28 U.S.C. § 2254, including

 5               argument and points and authorities.

 6        2.     References to the state court record in the petition shall use the identification

 7               system set out in the Notice of Lodging, described below. Each reference shall

 8               thus include the docket number for the Notice of Lodging, the attachment

 9               number, and the Bate-stamp numbers followed, in parentheses, by the

10               abbreviated name of the volume of the record and any internal pagination. For

11               example, if the Notice of Lodging appears as electronic court filing number 40

12               and the first attachment is the first 300 pages of the Clerk’s Transcript on

13               Appeal, the citation form would be “DOC. No. 40-1, AG00001-AG00300 (CT

14               1-300).”

15        3.     By February 15, 2019, Respondent shall file a Notice of Lodging and lodge with

16               the Court the state court record as specified below.

17               a.      The lodged record shall meet the following requirements:

18                       (i)     It shall contain (a) transcripts of the state trial court proceedings;

19                               (b) appellant’s and respondent’s briefs on direct appeal to the

20                               California Supreme Court, and the opinion or orders of that

21                               Court; and (c) Petitioner’s and Respondent’s briefs in any state

22                               court habeas corpus proceedings, and all opinions, orders and

23                               transcripts of such proceedings.

24                       (ii)    The entire record shall be Bate-stamped. Bate-stamp numbering

25                               shall be in the format AG00001, AG00002, etc. to distinguish it

26                               from other numbering systems in the record.

27                       (iii)   The entire record shall be scanned.

28                       (iv)    The entire record shall be converted to an optical character
                                                  2
 1                       recognition (OCR) format.

 2               (v)     State sealed documents shall be lodged in paper form.

 3        b.     The Notice of Lodging shall be filed on the Court’s electronic filing

 4               system. Each item of the state court record shall be lodged as an

 5               attachment to the Notice of Lodging. For each separate attachment, the

 6               Notice of Lodging shall identify the attachment number, the Bate-stamp

 7               numbers, and the name of that part of the record, including its internal

 8               pagination, if any. For example, the attachment identified above in

 9               paragraph 1 would be listed in the Notice of Lodging as: “Attachment

10               #1, AG00001-AG00300 (Clerk’s Transcript 1-300).” The identical

11               identifying information shall also be included as the docket title of each

12               electronically lodged attachment to the Notice of Lodging. To the extent

13               possible, each separate paper volume of the state court record shall be

14               lodged as one attachment.

15        c.     The state court record need not also be lodged on CDs, and courtesy

16               copies on CD are not required.

17   4.   Upon filing of the petition, the parties shall meet and confer regarding

18        exhaustion issues and advise the Court thereon at a status conference set for

19        November 1, 2019, at 2:30 p.m., before the undersigned. Counsel shall appear

20        telephonically and are directed to contact the Court’s Courtroom Deputy Clerk,

21        Ms. Mamie Hernandez, to obtain the teleconference code.

22   5.   Respondent shall file his answer to the federal petition, including all substantive

23        and procedural defenses, argument and points and authorities, no later than six

24        (6) months following the filed date of the petition.

25   6.   A briefing schedule will be set after the petition and answer have been filed.

26   7.   Counsel for both parties are directed to familiarize themselves with the Guide to

27        Case Management and Budgeting in Capital Habeas Cases, Eastern District of

28
                                           3
 1                      California Fresno Division.1

 2              8.      The parties are advised that the Court will view any request to extend the above

 3                      timeline with disfavor absent reasonably unforeseeable and unavoidable

 4                      circumstances showing good cause for an extension of time.

 5

 6 IT IS SO ORDERED.

 7
     Dated:          November 9, 2018
 8                                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   1
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                             4
